 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ESPANA,                                     No. 2:19-cv-00475-JAM-KJN PS
12                       Plaintiff,
13           v.                                         ORDER
14    ROAD RUNNER TOW, et al.,                          (ECF No. 29)
15                       Defendants.
16

17          Presently pending before the court is pro se plaintiff’s fifth motion to appoint counsel and

18   requesting the status of defendant Fairfield Police Department. (ECF No. 29.) Plaintiff’s motion

19   to appoint counsel is denied for the reasons set forth in this court’s prior order. (ECF No. 18.)

20   Regarding the status of defendant Fairfield Police Department, plaintiff is instructed to refer to

21   defendant’s waiver of service (ECF No. 26), and the deadlines contained therein.

22          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to appoint counsel (ECF

23   No. 29) is DENIED.

24   Dated: January 21, 2020

25

26
27
     /espana.475.order mot app
28
                                                        1
